
	

113 HR 486 IH: Stop Tampering of Prescription Pills Act of 2013
U.S. House of Representatives
2013-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 486
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2013
			Mr. Keating (for
			 himself, Mr. Rogers of Kentucky,
			 Mr. Rahall,
			 Mr. Lynch,
			 Ms. Hanabusa, and
			 Mr. Buchanan) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Federal Food, Drug, and Cosmetic Act to
		  incentivize the development of abuse-deterrent drugs.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Tampering of Prescription Pills
			 Act of 2013.
		2.Abuse-deterrent
			 technology
			(a)DefinitionSection
			 201 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321) is amended by
			 adding at the end the following:
				
					(ss)The term abuse-deterrent drug
				means a drug that—
						(1)contains as an active moiety a controlled
				substance that has been classified as opium, an opiate, or a derivative
				thereof, as such terms are defined or used in section 102 of the Controlled
				Substances Act;
						(2)has been
				formulated for oral administration; and
						(3)(A)exhibits physicochemical
				properties (demonstrated by in vitro, in vivo, or other testing, or some
				combination thereof, as determined appropriate by the Secretary) that make
				product manipulation significantly more difficult or ineffective in altering
				the characteristics of the drug for purposes of misuse or abuse when compared
				to drugs without such properties; or
							(B)contains one or more additional active or
				inactive ingredients that are intended to deter abuse through potential
				pharmacological effects, the effectiveness of which has been demonstrated by at
				least one adequate and well-controlled
				investigation.
							.
			(b)Required
			 information in application for approval of brand name
			 drugsSection 505(b) of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 355(b)) is amended by adding at the end the following:
				
					(7)Abuse-deterrent
				drugsIf an application submitted under this subsection is
				potentially subject to refusal under subsection (d)(7), the application shall
				include such information as the Secretary determines necessary to demonstrate
				that the application is not subject to such
				refusal.
					.
			(c)Approval of new
			 brand name drugsSection 505(d) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355(d)) is amended—
				(1)by inserting
			 (7)(A) such drug has been formulated for oral administration; (B) such
			 drug contains as an active moiety a controlled substance that has been
			 classified as opium, an opiate, or a derivative thereof, as such terms are
			 defined or used in section 102 of the Controlled Substances Act; (C) such drug
			 is not an abuse-deterrent drug; and (D) the Secretary has previously approved
			 pursuant to an application submitted under subsection (b) or (j) a drug that
			 (i) contains the same active moiety; (ii) is an abuse-deterrent drug, and (iii)
			 has not been discontinued from marketing; or after (6) the
			 application failed to contain the patent information prescribed by subsection
			 (b); or;
				(2)by striking
			 (7) based on fair and inserting (8) based on
			 fair;
				(3)by striking
			 clauses (1) through (6) and inserting paragraphs (1)
			 through (7); and
				(4)by inserting
			 The Secretary may issue an order approving an application, even if
			 paragraph (7) applies, upon a finding that paragraphs (1) through (6) and
			 paragraph (8) do not apply and that such approval is necessary either to
			 prevent or alleviate a drug shortage or to otherwise address a significant
			 unmet public health need. before As used in this subsection and
			 subsection (e).
				(d)Generic
			 drugsSection 505(j) of the Federal Food, Drug, and Cosmetic Act
			 (21 U.S.C. 355(j)) is amended—
				(1)in paragraph
			 (2)—
					(A)subparagraph
			 (A)—
						(i)in
			 clause (vii), by striking and at the end;
						(ii)in
			 clause (viii), by striking the period at the end and inserting ;
			 and;
						(iii)by
			 inserting after clause (viii) the following:
							
								(ix)if the listed drug is an
				abuse-deterrent drug due to its physicochemical properties, information from
				comparative in vitro, in vivo, or other testing, or some combination thereof,
				as appropriate based on the type of data submitted for the listed drug, that
				demonstrates the new drug resists manipulation or the effect of manipulation to
				a degree at least comparable to the listed
				drug.
								;
				and
						(iv)in
			 the continuation text at the end of the subparagraph, by striking
			 clauses (i) through (viii) and inserting clauses (i)
			 through (ix);
						(B)in subparagraph
			 (C)—
						(i)in
			 clause (i), by striking or at the end;
						(ii)in
			 clause (ii), by striking the period at the end and inserting ;
			 or; and
						(iii)by
			 adding at the end the following:
							
								(iii)that the listed drug is an
				abuse-deterrent drug and one or more of the new drug’s active moieties differ
				in any material respect (in amount or otherwise) from those of the listed
				drug.
								;
						(2)in paragraph (5),
			 by adding at the end the following:
					
						(G)If a drug has been approved pursuant to an
				application submitted under paragraph (2), and thereafter the listed drug
				referred to in the application becomes an abuse-deterrent drug, the drug so
				approved shall not be considered to be bioequivalent to, or to have the same
				therapeutic effect as, the listed drug (as described in paragraph (2)(A)(iv))
				unless and until the drug so approved has been found by the Secretary to meet
				the requirements of paragraph
				(2)(A)(ix).
						;
				and
				(3)in paragraph
			 (6)—
					(A)by striking
			 (6) If a drug and inserting (6)(A) If a
			 drug;
					(B)by striking
			 (A) for the and inserting (i) for the;
					(C)by striking
			 (B) if the and inserting (ii) if the; and
					(D)by adding at the
			 end the following:
						
							(B)For purposes of this paragraph and
				paragraph (7)(C), a withdrawal or suspension of a drug formulated for oral
				administration shall be considered to have been for safety or effectiveness
				reasons if—
								(i)the approval of a listed drug, which
				is not an abuse-deterrent drug, is withdrawn or suspended, or a listed drug,
				which is not an abuse-deterrent drug, is withdrawn from sale; and
								(ii)the Secretary has previously approved
				pursuant to an application under subsection (b) a drug that—
									(I)is in the same dosage form;
									(II)contains the same controlled
				substance as an active moiety;
									(III)is an abuse-deterrent drug;
				and
									(IV)has not been discontinued from
				marketing.
									.
					(e)Withdrawal of
			 previously approved brand name and generic drugsSection 505(e)
			 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(e)) is
			 amended—
				(1)by inserting
			 or (6)(A) the drug contains as an active moiety a controlled substance
			 that has been classified as opium, an opiate, or a derivative thereof, as such
			 terms are defined or used in section 102 of the Controlled Substances Act; (B)
			 the drug is formulated for oral administration; (C) the drug is not an
			 abuse-deterrent drug; and (D) the Secretary has previously approved pursuant to
			 an application submitted under subsection (b) or (j) a drug that contains the
			 same active moiety, is an abuse-deterrent drug, and has not been discontinued
			 from marketing before : Provided,;
			 and
				(2)by adding at the
			 end the following: The Secretary may waive the application of paragraph
			 (6) of the first sentence of this subsection in the case of a drug intended for
			 use in a special needs population. In withdrawing (under paragraph (6) of the
			 first sentence of this subsection) the approval of an application with respect
			 to any drug, the Secretary shall, on a case-by-case basis, delay the effective
			 date of such withdrawal for a period deemed sufficient by the Secretary to give
			 the sponsor an opportunity to obtain approval under this section for a
			 formulation of the drug meeting the criteria described in paragraph (2) of the
			 definition of a abuse-deterrent drug in section
			 201(ss)..
				(f)Listed
			 drugsSection 505(j)(7) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355(j)(7)) is amended by adding at the end the following:
				
					(D)Beginning 60 days after the date of
				the enactment of the Stop Tampering of
				Prescription Pills Act of 2013, the Secretary shall—
						(i)include in the list under subparagraph
				(A) a list of each drug or category of drugs which the Secretary has found to
				be abuse-deterrent drugs; and
						(ii)update the list under subparagraph
				(A)—
							(I)to remove from the list of
				abuse-deterrent drugs any drug the Secretary later determines is not an
				abuse-deterrent drug; and
							(II)as required by subparagraph (C) to
				reflect the application of paragraph (6)(B) to drugs that are withdrawn or
				suspended.
							.
			
